Case: 17-10324      Document: 00514226565         Page: 1    Date Filed: 11/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 17-10324                                  FILED
                                  Summary Calendar                         November 6, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DIEGO ALBERTO CASTILLEJA-LIMON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-211-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Diego Alberto Castilleja-Limon appeals his sentence of 16 months of
imprisonment and three years of supervised release for illegal reentry after
deportation. He argues that the district court erroneously determined that his
sentence was subject to an enhancement under 8 U.S.C. § 1326(b). He asserts
that his indictment did not allege that he had a prior conviction, and that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10324    Document: 00514226565     Page: 2   Date Filed: 11/06/2017


                                 No. 17-10324

therefore, the enhancement violated his due process rights because his
sentence exceeded the statutory maximum.
      The Government has filed an unopposed motion for summary
affirmance, asserting that Almendarez-Torres v. United States, 523 U.S. 224
(1998), forecloses Castilleja-Limon’s argument.     Castilleja-Limon concedes
that his argument is foreclosed and explains that he raises it only to preserve
it for further review; thus, summary affirmance is appropriate. See Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED. The judgment is AFFIRMED. The Government’s alternative
motion for an extension of time to file a brief is DENIED.




                                       2